DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 03/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (WO 2015/031851) in view of Yeh (US 2010/0308133).
Regarding claim 1, Foley et al. discloses a liquid reservoir (“fluid supply 24” of Fig. 1 and 5-6) for a hollow organ irrigation system (“trans-anal irrigation system 10” of Fig. 1), comprising: a liquid container (“reservoir 26 “ of Fig. 1 and 5-6) including a pair of facing sidewalls (see Fig. 5-6 illustrating how container comprises two pairs of facing side walls to form a rectangular prism) configured to contain an irrigation liquid (see [0095], lines 13-14 indicating how, “the fluid reservoir 26 contains a suitable irrigating liquid”); and a base (“base 28” of Fig. 1 and 5-6) associated with an end (see Fig. 1 and Fig. 6 illustrating how base is associated with a bottom end of the container which is adjacent to “shut-off valve 44”) of the liquid container (26), wherein said end (“bottom of the reservoir 26” from [00100], 
In the same field of endeavor, Yeh teaches a liquid reservoir (“rinsing liquid supplying device 100” of Fig. 3) for a hollow organ irrigation system (see [0020]), comprising: a liquid container (“storing space 300” of Fig. 3) including a sidewall (“bottle 3” see Fig. 3 illustrating how sidewall comprises an annular shape) configured to contain an irrigation liquid (see [0021], lines 1-4); and a base (“locking collar 2” of Fig. 3) associated with an end (“mouth section 321” of Fig. 3) of the liquid container (300), wherein said end (321) of the liquid container (300) includes a port (“bottle opening 320” of Fig. 3) and a removable cap (“covering part 423” of Fig. 3, see [0024], lines 6-9 indicating how, “covering part 423 is capable of removably closing the bottle opening 320”) associated with the port (320, see [0024], lines 6-9 and Fig. 3 illustrating how cap is associated with the port), and the base (2) defines a docking formation (see Fig. 1 illustrating docking formation) configured to receive at least a portion of the port (320, see Fig. 1 illustrating a portion of the port being received by base in docking formation) when the cap (423) has been removed from the port (320, see Fig. 1 illustrating the cap removed from the port in the docking formation of the base). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid reservoir of Foley et al. such that said end of the liquid container further includes a removable cap associated with the port as taught by Yeh. Such a 
Regarding claim 2, Foley et al. in view of Yeh teaches the liquid reservoir of claim 1. Foley et al. further teaches wherein said end (“bottom of the reservoir 26” from [00100], line 5) of the liquid container (26) is positioned below an opposing end (see Fig. 5 illustrating how container comprises an end which is adjacent to the “top cap 42” which corresponds to the opposing end) of the liquid container (26) when said end (“bottom of the reservoir”) of the liquid container (26) is received by the base (28, see Fig. 1 and 6 illustrating how “bottom of the reservoir 26” is positioned below the end of the container which is adjacent to “top cap 42”).
Regarding claim 5, Foley et al. in view of Yeh teaches the liquid reservoir of claim 1. Foley et al. further teaches wherein a perimeter (see Fig. 6 illustrating perimeter of the base formed by three inner facing walls whose faces are oriented towards the center of the base) of the base (28) has a shape generally commensurate with said end (“bottom of the reservoir 26” from [00100], line 5) of the liquid container (26, see Fig. 1 and Fig. 6 illustrating how perimeter of base forms a rectangular prism commensurate with the rectangular shape of the “bottom of the reservoir 26”).
Regarding claim 6, Foley et al. in view of Yeh teaches the liquid reservoir of claim 1. Foley et al. further teaches wherein the port (44) includes a valve (see [00100], lines 5-6 indicating how the port comprises a “shut-off valve”) configured to move between an open condition (see [00100], lines 7-10 indicating how “the base may include a projection 46 which fits into the shut-off valve 44 when the reservoir is installed in the base to open the valve and permit irrigation liquid to flow from the reservoir to a short hose”) in which fluid flow through the valve is allowed (see [00100], lines 7-10) and a closed condition (see [00100], lines 5-6 indicating how, “the bottom of the reservoir 26 may include a shut-off 
Regarding claim 7, Foley et al. in view of Yeh teaches the liquid reservoir of claim 6. Foley et al. further teaches wherein the valve (see [00100], lines 5-6 indicating how the port comprises a “shut-off valve”) is configured to automatically move from the closed position to the open condition upon the liquid container (26) being associated to the base (28, see [00100], lines 7-10 indicating how “the base may include a projection 46 which fits into the shut-off valve 44 when the reservoir is installed in the base to open the valve and permit irrigation liquid to flow from the reservoir to a short hose”), and the valve (see [00100], lines 5-6 indicating how the port comprises a “shut-off valve”) is configured to automatically move from the open condition to the closed condition upon the liquid container (26) being dissociated from the base (28, see [00100], lines 5-10 indicating how the “shut-off valve” transitions to the closed condition in the absence of “projection 46” which occurs once the container becomes dissociated from the base). 
Regarding claim 8, Foley et al. in view of Yeh teaches the liquid reservoir of claim 7. Foley et al. further teaches wherein the docking formation (see Fig. 1 illustrating docking formation) includes a pin (“projection 46” of Fig. 6) configured to contact and open the valve (see [00100], lines 5-6 indicating how the port comprises a “shut-off valve”) upon the liquid container (26) being associated to the base (28, see [00100], lines 7-10 indicating how “the base may include a projection 46 which fits into the shut-off valve 44 when the reservoir is installed in the base to open the valve and permit irrigation liquid to flow from the reservoir to a short hose”).
Regarding claim 10, Foley et al. in view of Yeh teaches the liquid reservoir of claim 7. Foley et al. further teaches wherein the base (28) includes a second port (see Fig. 1 illustrating how base includes a second port which is attached to and in fluid communication with “irrigation tube 22”) and a conduit (“short hose”, see [00100], lines 8-10 indicating how fitting the container to the base causes the first . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (WO 2015/031851) in view of Yeh (US 2010/0308133) and in further view of Muhammad (US 2016/0008533).
Regarding claim 3, Foley et al. in view of Yeh teaches the liquid reservoir of claim 2. Foley et al. does not, however, teach the liquid reservoir further comprising a handle positioned adjacent to said opposing end.
In the same field of endeavor, Muhammad teaches a liquid reservoir (“feminine hygiene system 20” of Fig. 1-3) for a hollow organ irrigation system (see [0006]), comprising: a liquid container (“housing 21” of Fig. 1) including a pair of facing side walls (see Fig. 1-3 illustrating how container comprises two pairs of facing side walls to form a rectangular prism) configured to contain an irrigation fluid (see Fig. 2 and [0025], lines 1-9 indicating how container contains an irrigation fluid by supporting “reservoir 26” within the container); and wherein an end (“lower end 33” of Fig. 3) of the liquid container (21) includes a port (“outlet valve 32” of Fig. 3). Muhammad further teaches wherein said end (33) of the liquid container (21) is positioned below an opposing end (“upper end 51” of Fig. 2) of the liquid container (21, see Fig. 2 illustrating how said end is positioned below opposing end). Finally, Muhammad teaches the liquid reservoir (20) further comprising a hand (“handle 23” of Fig. 1) adjacent said opposing end (51, see Fig. 1 illustrating handle being adjacent said opposing end). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid reservoir of Foley et al. in view of Yeh such that it further comprised a handle positioned adjacent to said opposing end as taught by Muhammad. Such a . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (WO 2015/031851) in view of Yeh (US 2010/0308133) and in further view of Hewitt et al. (US 3,754,553).
Regarding claim 4, Foley et al. in view of Yeh teaches the liquid reservoir of claim 1. Foley et al. does not, however, teach wherein the sidewalls are formed of a flexible material.
In the same field of endeavor, Hewitt et al. teaches a liquid reservoir (“disposable douching apparatus 10” of Fig. 1-3) for a hollow organ irrigation system (see Col. 1, lines 5-8), comprising: a liquid container (“bottle 20” of Fig. 1-3) including a sidewall (see Fig. 1-3 illustrating how the container comprises an annular sidewall) configured to contain an irrigation liquid (see Col. 2, lines 30-34). Hewitt et al. further teaches wherein the sidewall is formed of a flexible material (see Col. 2, lines 26-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified pair of facing sidewalls of Foley et al. in view of Yeh such that the sidewalls are formed of a flexible material as taught by Hewitt et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, such a modification would be advantageous because it would enable to container to be readily squeezed (see Col. 2, lines 26-30 of Hewitt et al.). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (WO 2015/031851) in view of Yeh (US 2010/0308133) and in further view of Campbell (US 5,836,907).
Regarding claim 9, Foley et al. in view of Yeh teaches the liquid reservoir of claim 6. Foley et al. does not, however, teach wherein the valve is spring-loaded to bias the valve to the closed position. 
In the same field of endeavor, Campbell teaches a liquid reservoir for a hollow organ irrigation system (“lavage assembly 8” of Fig. 1), comprising: a liquid container (“fluid receiving container 16” of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Foley et al. in view of Yeh such that the valve is spring-loaded to bias the valve to the closed position as taught by Campbell. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Finally, such a modification would be advantageous because it would help ensure a fluid-tight seal within the port once the valve is in a closed condition (see Col. 6, lines 57-59 of Campbell). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783         
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783